Citation Nr: 1218309	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1966 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to non service-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).

FINDING OF FACT

The Veteran does not have a heart disability that is etiologically related to his active service and a qualifying heart disability was not present within one year of the Veteran's separation from active service.




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service and a qualifying heart disability may not be presumed to have been incurred or aggravated during such service.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active service and manifests arteriosclerosis, endocarditis, hypertension, or myocarditis to a compensable degree any time after such service, prostate cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he suffered a heart attack in July 1966 while he was in active service.  He has reported that he has experienced symptoms of a heart disability since that time and that his current heart disability is related to his active service.  

A review of the STRs shows that in July 1966, the Veteran was seen in medical for complaints of pain in his chest while running.  Based on the examination of the Veteran, the examiner diagnosed anxiety and hyperventilation syndrome at that time.  A few days later, the Veteran was seen again with complaints that he had continued to experience pain around his heart without improvement.  The Veteran also reported that he was nervous.  At that time, the Veteran was referred to the neuro-psychiatric clinic for evaluation.  In July 1966, the Veteran was seen at the Mental Hygiene Division.  Based on the history provided by the Veteran and the examination, the examining psychiatrist reported that the Veteran had a present psychiatric diagnosis that was characterological and was passive dependent personality with sociopathic and paranoid trends.  At that time, the examiner recommended that the Veteran be administratively separated from the service.  There is no indication from the psychiatric evaluation report that the Veteran ever indicated that he also experienced symptoms of a heart disability.  

Later in July 1966, the Veteran was afforded a separation examination.  At that time, the Veteran reported that he had experienced shortness of breath while in active service, but denied any pain or pressure in his chest and denied experiencing palpitations or pounding of his heart.  The Veteran's heart, chest, and lungs were all found to be clinically normal upon examination.  The examiner diagnosed dyspnea on exertion, but stated that there were no physical defects present that would warrant a medical separation.  The Veteran was separated from active service in August 1966.  

The Board notes that there is absolutely no evidence in the STRs indicating that the Veteran ever experienced a heart attack or even symptoms that could be associated with a heart disability during active service.  As noted, the Veteran's complaints in service of chest pain were diagnosed as anxiety and hyperventilation syndrome.  The Veteran and his representative have indicated that a review of the Veteran's July 1966 separation examination report showed that he was diagnosed with angina at the time of his separation.  However, a review of the separation examination report shows that the Veteran was diagnosed with dyspnea, but there is no documentation of a diagnosis of angina.  There is a diagnosis of myopia, which may have been mistakenly taken for a diagnosis of angina as the examiner's handwriting is somewhat difficult to read.  However, it is clear to the Board that diagnosis is one of myopia as it referenced to section 59 of the examination report, which pertains to evaluation of the Veteran's distant vision at separation.  Therefore, the Board finds that there is no evidence that the Veteran was diagnosed with angina at the time of his separation from active service.   

A review of the post-service medical evidence of record shows that the Veteran has been treated for various disabilities at both the VA Medical Center and at private facilities.  However, there is no indication from the record that the Veteran was treated for a heart disability prior to receiving treatment at Cabel Huntington Hospital in January 1991, approximately 25 years following his separation from active service.  At the time of his January 1991 hospitalization at Cabel Huntington Hospital, the Veteran was treated for a myocardial infarction (MI) and diagnosed with arteriosclerotic heart disease.  The record shows that the Veteran has continued to receive treatment at other facilities and the VA Medical Center for his heart disability since that time.    

In September 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had a heart attack after finishing basic training in 1966.  He reported that he had experienced six heart attacks since that time and that he had also undergone double bypass surgery.  The Veteran also reported that he had a heart murmur that was diagnosed in service.  Based on the examination of the Veteran and a review of the record, the examiner diagnosed coronary artery disease (CAD) at that time.  The examiner opined that a heart murmur was not caused by or a result of active service because there was no evidence of a heart murmur upon physical examination.  The examiner reported that she could not opine as to whether the Veteran's CAD was related to his active service without resorting to speculation.  In this regard, the examiner reported that there were a number of post-service treatment notes that were not of record and that if the records were obtained for her review, she would then be able to provide the requested opinion.  

VA then undertook appropriate development to obtain treatment records identified by the Veteran from King's Daughters' Medical Center, Audubon Hospital, and the VA Medical Center.  

In December 2008, the claims file was returned to the VA examiner for an addendum opinion.  At that time the VA examiner reported that she had reviewed the record, to include the STRs and the private medical records identified by the Veteran.  Based on her review of the record and the September 2008 examination of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's CAD was caused by, a result of, or aggravated by his active service.  In this regard, the VA examiner reported that there was no evidence of cardiac events until 1994.  She noted that as the Veteran's service was in 1966, this meant there was a 28 year span with no cardiac issues.  Further, the examiner reported that the Veteran had other significant risk factors for CAD, to include family history, a history of being a smoker, and a history of hypertension.  

The Board notes that at the time the VA examiner provided the requested opinion, the records documenting the Veteran's January 1991 MI, for which he was treated for at Cabel Huntington Hospital, were not of record.  However, this does not significantly change the evidence that was already of record as the examiner reviewed records documenting a cardiac event in 1994, just three years later than the first cardiac event currently of record.  Therefore, the Board finds that the December 2008 opinion has probative value.  

The Board notes that, generally, the Veteran is competent to report their symptoms and that those symptoms have continued since their active service.  However, when weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran has reported that he had a heart attack while in active service.  However, a review of the STRs shows that while the Veteran did complain of shortness of breath and chest pressure during active service, upon significant evaluation, the Veteran was found to have a psychiatric disability and was not noted to have any sort of heart disability.  Furthermore, a heart attack during active service would have been a rather serious medical event and would likely have been documented in the Veteran's STRs, especially considering that the Veteran was only in active service for approximately three months and the STRs appear to have quite thoroughly documented all medical ailments complained of during his active service.  Therefore, as the contemporaneous medical evidence fails to corroborate the Veteran's statements of experiencing a heart attack during active service, the Board finds that the Veteran's accounts of such are simply not credible.

Additionally, as a lay person, the Veteran is not competent to render a medical opinion linking his current heart disability to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran was administratively separated from active service after a short three month period after a thorough psychiatric evaluation.  The Veteran was diagnosed with dyspnea upon exertion and denied pain or pressure in his chest and denied experiencing palpitations or pounding of his heart at the time of his July 1966 separation examination.  The Veteran's claims of experiencing a heart attack during active service are not credible and the Veteran is not competent to provide a medical opinion linking his current heart disability to his active service.  The first evidence of a cardiac event subsequent to the Veteran's separation from active service was treatment for a MI in January 1991.  The September 2008 VA examiner competently opined that the Veteran's current diagnosis of CAD was not etiologically related to his active service and noted that the Veteran had other significant risk factors for CAD such as family history, history of smoking, and history of hypertension.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a heart disability is not warranted.  


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


